Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1-7 are pending.

2.  Applicant’s IDS, filed 1/28/2019, is acknowledged and has been considered. 

Claim Rejections - 35 USC § 112
3.  The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4. Claims 1-2 and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus. (MPEP 216(II)(A)(3)(a)(ii))

Protein G variant or a Protein G domain variant” which is capable of absorbing an antibody fragments that includes a CH1 region and does not include an Fc region. 

Claim 2 is a subgenus claim in that it requires the Protein G variant to have a specified association constant. 

The specification describes a single Protein G domain variant having SEQ ID NO: 5 which was immobilized to a carrier and used for purifying a Fab fragment. (Example 1 of the specification as filed). 
The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function (see MPEP 2163).  A patent specification must set forth enough detail to allow a person of ordinary skill in the art to understand what is claimed and to recognize that the inventor invented what is claimed. In the case of DNA, an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention (see Lilly, 119 F.3d at 1566 (quoting Fiers, 984 F.2d 15 1171 ). 
In the instant case, the specification does not set forth any core structure for the variant of the Protein G or Protein G domain other than to recite that it is a variant. However, this information does not allow one of skill in the art to determine what might be changed and still result in a variant Protein G or Protein G domain which will still carry out the recited functions (adsorbing an antibody fragment that lacks a Fc domain and includes a CH1 domain) and which can be separated from the matrix.  Would a variant having 90% of a B domain for example still carry out these functions? 
In the context of Protein A affinity chromatography, researchers modified the IgG binding Z domain into a completely different IgA binding peptide with high specificity and affinity. The original IgG binding affinity was completely lost with these modifications. (WO2007/019376; p. 16, lines 20-25)
Because the specification does not describe the amino acid sequences nor any core structures for vast number of different variant Protein G or Protein G domain variants which would also serve to selectively bind to Fab fragments, one of skill in the art would reasonably conclude that applicant was not in possession of the claimed genuses.
In the instant case, applicant has not described a reasonable number of members of the genus now claimed, but rather has presented the public with an idea of how to perform an assay (specifically the phage screening method described in Example 1) that might identify some agents that fall within the scope of the claims.  The instant claims are often referred to as “reach-through” claims, where an applicant attempts to obtain patent protection on an invention not yet discovered.  The Court of Appeals for the Federal 
Given the significant breadth and variation in structure of what would constitute a Protein G variant, applicant has not adequately shown possession of the functionally genus recited. 
Claim Rejections - 35 USC § 102
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6. Claim 1 is rejected under 35 U.S.C. 102(a)(1) or 35 USC 102(a)(2) as being anticipated by Kossiakoff et al. (US 2018/0044385 and WO 2016/061427). Since the ‘385 publication is the national stage of the ‘427 publication, the ‘385 publication is considered to be the English equivalent of the "427 publication. The ‘385 publication is used in the rejection).

With respect to base claim 1, Kossiakoff teaches modified protein G Fab-binding regions which are engineered to have improved affinity over the wild type for the Fab region (¶s5, 8). The Fab fragment is considered to be “an antibody fragment” that includes a CH1 region and not to include a Fc region because this is the definition of a Fab (see for example Joosten, attached as Exhibit A, which shows the Fab region of a conventional IgG as containing CH1 apart from the Fc region; See also Scheer (US 2013/0017200, cited below which states at ¶55 that the term “Fab” refers to an antibody fragment that consists of an entire L chain (VL and CL) along with the variable region domain of the H chain (VH), and the first constant domain of one heavy chain (CH1). ). 



Kossiakoff teaches coupling of Protein G variants to a Sulfolink coupling resin which was evidenced by Exhibit B constitutes cross-linked agarose (see “description”) and accordingly per the specification as filed at p. 20, line 7, also constitutes a “water-insoluble carrier”. 

Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.  Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kossiakoff et al. (US 2018/0044385/ WO 2016/061427), in view of in view of Baca et al. (US 2007/0059312) and Scheer et al. (US 2013/0017200).

The prior art teachings of Kossiakoff are discussed supra.

The prior art teachings differ from the claimed invention in the recitation the eluate is an aqueous solution that includes acetic acid (claim 6), at a pH of 2.5-4.0 (claim 7).

Baca teaches purification of a humanized Fab fragment expressed in E. coli where the supernatant was applied to a streptococcal protein G-sepahrose column, washed, and then the bound Fab fragment was eluted with 2.5 mL 100 mM acetic acid, which is also considered “an aqueous solution” (¶224).

Scheer teaches purification of Thio-Fabs by standard procedures known in the art using Protein G. Specifically; the supernatants were filtered and applied to a Protein G resin. Elution was done with 0.2 M acetic acid (¶346). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have dissociated the Fab and protein G variant in a method of purifying the Fab fragment as taught by Kossiakoff, an aqueous solution which include citric acid.

Those of skill in the art would have had reason to do so because both Baca and Scheer teach that eluates containing acetic acid were known to be used for eluting bound Fab fragment from a protein G-sepharose column. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

While the combined references still do not specifically recite that the pH of the aqueous solution is 2.5 to 4.0, It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 
.
In the instant case, Kossiakoff teaches that the Fab is dissociated from the protein G resin with an elution composition having a pH lower than 5.0 (¶37). Accordingly and in absence of evidence to the contrary it would appear that including a pH of 2.5 to 4.0 would with acetic acid would be optimization well within the skill of the ordinary artisan, at least in absence of evidence to the contrary. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


9.  Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kossiakoff et al. (US 2018/0044385/ WO 2016/061427).

The prior art teachings of Kossiakoff are discussed supra.

The prior art teachings differ from the claimed invention in the recitation that the association constant of the Protein variant to the CH1 region is 10^6 M-1 or more. (claim 2).



From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


10. Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kossiakoff et al. (US 2018/0044385/ WO 2016/061427), in view of Proudfoot et al. (Protein Expression and Purification 1992, IDS Ref).

The prior art teachings of Kossiakoff are discussed supra.

The prior art teachings differ from the claimed invention in the recitation that the impurities include one or more selected form the group consisting of a light chain monomer, a light chain dimer and an antibody aggregate (claim 4). 

The prior art teachings differ from the claimed invention in the recitation that the washing is done using 3 column volume or more of a washing liquid (claim 5). 

Proudfoot teaches that it is possible to take advantage of the weak affinity of protein G for Fab fragments to purify both recombinant chimeric Fab5 of monoclonal antibody from other CHO cell proteins (p. 372, last ¶). 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, Kossiakoff teaches a method of purifying Fab, which is the antibody fragment meeting the current claim limitation, using a high affinity Protein G variant for the Fab fragment.

While Kossiakoff does not specifically teach that the Fab is separated from a light chain monomer, a light chain dimer and an antibody aggregate, or that 3 or more column volumes of a washing liquid are used to remove impurities, Kossiakoff teaches that the resulting Fab was purified from degradation products presumably resulting from solution fragments of for example Vk (¶209)). Proudfoot further teaches that it was known that Protein G could be used to separate Fab fragments from other CHO cell proteins. Accordingly, and in absence of evidence to the contrary, it would appear that the separation of particular impurities such as a light chain monomer, dimer and antibody aggregates as well as the particular column volumes of wash used would be achievable following the same method steps as taught by Kossiakoff and Proudfoot or that any differences with respect to the impurity washed from the affinity separation matrix or column volume of wash used would be optimization well within the skill of the ordinary artisan.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


11.  The following prior art not relied upon is considered pertinent to applicant’s disclosure:

(a) Kossiakoff (J of Immunological Methods 415 (2014) 24-30)  

Kossiakoff teaches a protein G variant having 100 fold improved affinity for a Fab scaffold, possessing a human IgG1 CH1 and a Kappa light chain (abstract, p. 25, 1st ¶, 2nbd hand column). Kossiakoff teaches creating a Protein-G-A1 resin with the variant (section 2.8) 

Double Patenting
(12) The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. Claim 1-7 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-6 of US Patent No: 10,774,115, in view of Kossiakoff et al. (US 2018/0044385/ WO 2016/061427), Baca et al. (US 2007/0059312), Scheer et al. (US 2013/0017200) and Proudfoot et al. (Protein Expression and Purification 1992, IDS Ref). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘115 claim the same modified IgG Fab region binding peptide; Specifically, the ‘115 claims a published SEQ ID NO: 1 which has 100% sequence identify to applicant’s SEQ ID NO: 5.
  Query Match             100.0%;  Score 288;  DB 3;  Length 56;
  Best Local Similarity   100.0%;  


Qy          1 TTYKLILNGKTLTGYTTAIA ADAATAEIVLKQFANDNGIDGEWTYDDATKTFTVTE 56
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 TTYKLILNGKTLTGYTTAIA ADAATAEIVLKQFANDNGIDGEWTYDDATKTFTVTE 56
The ‘115 futher claims an affinity separation matrix with the modified IgG Fab region binding peptide immobilized thereto (claim 6).
The ‘115 does not claim a method of using the affinity separation matrix where the Fab is absorbed onto the matrix, impurities are removed by washing, and separating the antibody fragment from the resin with an aqueous solution that includes citric acid at pH 2.5-4.0. However, these additional elements would be obvious in view of Kossiakoff, Baca, Scheer and Proudfoot as discussed supra. 

8. Claim 1-7 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-19 of US Patent No: 10,494,414, in view of Kossiakoff et al. (US 2018/0044385/ WO 2016/061427), Baca et al. (US 2007/0059312), Scheer et al. (US 2013/0017200) and Proudfoot et al. (Protein Expression and Purification 1992, IDS Ref). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘414 claim the same modified IgG Fab region binding peptide; Specifically, the ‘414 claims a published SEQ ID NO: 2 (see claim 16) which has 100% sequence identify to applicant’s SEQ ID NO: 5 (see alignment below).
  Query Match             100.0%;  Score 288;  DB 3;  Length 56;
  Best Local Similarity   100.0%;  
  Matches   56;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTYKLILNGKTLTGYTTAIA ADAATAEIVLKQFANDNGIDGEWTYDDATKTFTVTE 56
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 TTYKLILNGKTLTGYTTAIA ADAATAEIVLKQFANDNGIDGEWTYDDATKTFTVTE 56
The ‘414 does not claim the sequence as part of a separation matrix. The ‘414 also does not claim a method of using the affinity separation matrix where the Fab is absorbed onto the matrix, impurities are removed by washing, and separating the antibody fragment from the resin with an aqueous solution that includes citric acid at pH 2.5-4.0. However, these additional elements would be obvious in view of Kossiakoff, Baca, Scheer and Proudfoot as discussed supra. 

US Patent Application No: 16/585,895, in view of Kossiakoff et al. (US 2018/0044385/ WO 2016/061427), Baca et al. (US 2007/0059312), Scheer et al. (US 2013/0017200) and Proudfoot et al. (Protein Expression and Purification 1992, IDS Ref). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘895 claim the same modified IgG Fab region binding peptide; Specifically, the ‘895 claims a published SEQ ID NO: 5 which has 100% sequence identify to applicant’s SEQ ID NO: 5.
  Query Match             100.0%;  Score 288;  DB 3;  Length 56;
  Best Local Similarity   100.0%;  
  Matches   56;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTYKLILNGKTLTGYTTAIA ADAATAEIVLKQFANDNGIDGEWTYDDATKTFTVTE 56
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 TTYKLILNGKTLTGYTTAIA ADAATAEIVLKQFANDNGIDGEWTYDDATKTFTVTE 56
The ‘895 futher claims modified IgG Fab region binding peptide immobilized onto a water-insoluble carrier (claim 6).
The ‘895 does not claim a method of using the affinity separation matrix where the Fab is absorbed onto the matrix, impurities are removed by washing, and separating the antibody fragment from the resin with an aqueous solution that includes citric acid at pH 2.5-4.0. However, these additional elements would be obvious in view of Kossiakoff, Baca, Scheer and Proudfoot as discussed supra. 
10.  No claim is allowed.

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 10, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644

	
	
	
	/DANIEL E KOLKER/           Supervisory Patent Examiner, Art Unit 1644